DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11368925 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because removing inherent and/or unnecessary limitations/step and rearranging the claims would be within the level of one of ordinary skill in the art. It is well settled that the omission of an element, e.g.”  “incorporating claim 1, and claim 15 of the instant application give us exactly claim 1 of US Patent 11368925 B2; these claims are similar in scope, ….”, and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA 1963). Also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969). Omission of a reference element or step whose function is not needed would be obvious to one of ordinary skill in the art.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Benjamin et al (Pub. No: US 20160260059 A1) in view of Smith et al (Pub. No: US 20200327811 A1).
Regarding claims 1, 12, 15, Benjamin et al discloses a method (fig. 1, fig. 8) of generating a tracking beacon (generate a movement detection device of the portable monitoring device; beacons or other signal transmission devices; paragraph 0044, 0170), the method (fig. 8) comprising: detecting (detection device: the accelerometer has detected a vehicle; paragraph 0009, 0043) that a tracking device has been activated (detection device (tracking device) is activated; paragraph 0090, 0137 ; furthermore, the portable monitoring device includes an accelerometer used to assist with detection of transport vehicle movement; paragraph 0088); communicating with a sensor (the portable monitoring device may include various sensors and communication interfaces) of the tracking device to verify that the tracking device is in motion (an accelerometer configured to detect transport vehicle movement; a movement detection device configured to generate a movement signal indicating whether the portable monitoring device is moving; paragraph 0045) and is traveling towards an intended destination along with a payload (cargo net: monitor transportation of goods from one location to another; monitoring a location of cargo during transportation of the cargo using data collected by a portable monitoring device; in addition, the portable monitoring device includes an accelerometer used to assist with detection of transport vehicle movement; paragraph 0003-0005; in addition, the portable monitoring system may provide motion detection features that allow the device or a remote device (remote server) to track the location of the transport vehicle and goods; paragraph 0088, 0107); detecting (detection device: the portable monitoring device 106 detects the tracking device) that the tracking device has stopped moving (the cellular transceiver may detect movement of the truck when little or no movement is actually occurring) after verifying that the tracking device is in motion (verify that the portable monitoring device is in motion) traveling towards the intended destination (portable monitoring device 106 may include an accelerometer 224; note that the vibration data of accelerometer 224 may be used to determine the rate at which transport vehicle 102 is moving paragraph 0117, 0005); reading (remote server 114; sensor readings; signal strength readings at remote server 114; paragraph 0122, 0156) a position of the tracking device (determine location of the tracking device; paragraph 0103-0104) after detecting that the tracking device has stopped moving (stop moving; the accelerometer is generally configured to sense acceleration forces, and can detect if the transport vehicle is in motion or not ; paragraph 0107, 0146); transmitting (the remote server 114 may transmit commands) the position of the tracking device using a wireless transceiver (cellular transceiver); waiting a predetermined time after transmitting the position of the tracking device (alert module 216 is configured to generate an alert or warning based on a current condition relating to transport vehicle 102; paragraph 0122, 0182); and transmitting (transmit/receive circuit 202, secondary circuit 226, and another circuit (communication circuit, such as a radio frequency communication device) may be configured to communicate with beacons or other signal transmission devices located at or near a destination; paragraph 0146, 0170) a beacon signal using a short-range wireless communication (a beacon or other communication device may be mounted on or near a loading dock at a destination and configured to transmit a signal to the portable monitoring device indicating to the portable monitoring device that it is near the dock; paragraph 0170-0172). 
However, Benjamin et al does not specifically disclose the features of waiting a predetermined time after transmitting the position of the tracking device and transmitting a beacon signal using a short-range wireless communication after a predetermined amount of time.
On the other hand, Smith et al, from the same field of endeavor, discloses the features of waiting (the wireless beacons 102A, 102B, 102C, 102D provide wireless network access to the user computing device based on a suitable wireless standards such as, Bluetooth, Bluetooth LE, Wi-Fi; for instance, the wireless network access may be provided while the user 110 is waiting for the autonomous vehicle 106 to arrive; paragraph 0041) a predetermined time (the prediction system 204 may predict where the object will be located within the next 5 seconds, 20 seconds, 200 seconds;  furthermore, the prediction data for an object may indicate a predicted trajectory for the object within the surrounding environment of the vehicle 200; paragraph 0064, 0070-0071) after transmitting the position (the user locator subsystem 116 may track the location of dynamic wireless beacons 102A, 102B, 102C, 102D and provide current location information to the user computing device 112; paragraph 0034, 0036, 0040) of the tracking device (the vehicle autonomy system 202 includes a commander system 211, a perception system 203, a prediction system 204, a motion planning system 205, and a localizer system 230 that cooperate to perceive the surrounding environment of the vehicle 200 and determine a motion plan for controlling the motion of the vehicle 200 accordingly; furthermore, the perception system 203 detects objects in the surrounding environment of the vehicle 200 based on sensor data, map data 226 and vehicle poses provided by the localizer system 230; in addition, the perception system 203 determines state data for one or more of the objects in the surrounding environment of the vehicle 200; the user computing device 112 utilizes the wireless signal from one or more of the wireless beacons 102A, 102B, 102C, 102D to determine a position of the user computing device 112 and, therefore, also determine a position of the user 110;  it means that the tracking device can wait 5-20 minutes before engaging its short-range beacon, such as a Bluetooth pairing ; paragraph 0043, 0060-0062) and transmitting (the wireless beacon 102A, 102B, 102C, 102D transmits a wireless signal, where the wireless signal may indicate the location of the wireless beacon 102A, 102B, 102C, 102D) a beacon signal using a short-range wireless communication after a predetermined amount of time (the wireless beacon 102A, 102B, 102C, 102D may attempt to establish the network connection in response to a request from the autonomous vehicle 106, where the connection is based on any suitable wireless format such as, Bluetooth, Bluetooth LE, Wi-Fi ; it monitors the presence of a wireless beacon signal in short range ; see paragraph 0093 for details). Note that the user computing device can include a global positioning system receiver, where the positioning system can determine a position by using one or more of inertial sensors, a satellite positioning system such as a Global Positioning System, based on IP address, by using triangulation and proximity to network access points or other network components (cellular towers, Wi-Fi access points) and other suitable techniques. The user computing device 112 may utilize GPS or other suitable location sensors to select an actual location from the two possible locations. The user computing device 112 determines its location using the wireless signals. It means that the predetermined time can be instantly after transmitting the GPS location, or some predetermined time (paragraph 0049, 0053, 0078-0079). It is shown above that Smith et al discloses the features of waiting a predetermined time after transmitting the position of the tracking device and transmitting a beacon signal using a short-range wireless communication after a predetermined amount of time. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to apply the technique of Smith to the communication system of Benjamin in order to provide a method for locating and tracking autonomous vehicles.
Regarding claim 2, Benjamin et al as modified discloses a method (fig. 1, fig. 8) of generating a tracking beacon (generate a movement detection device of the portable monitoring device; beacons or other signal transmission devices; paragraph 0044, 0170), wherein: detecting that a tracking device has been activated comprises detecting that an operator has activated a control on the tracking device that causes the tracking device to energize (detection device (tracking device) is activated; paragraph 0090, 0137 ; furthermore, the portable monitoring device includes an accelerometer used to assist with detection of transport vehicle movement; paragraph 0088). 
Regarding claim 3, Benjamin et al as modified discloses a method (fig. 1, fig. 8) of generating a tracking beacon (generate a movement detection device of the portable monitoring device; beacons or other signal transmission devices; paragraph 0044, 0170), further comprising: reading an identifier stored on the tracking device (remote server 114; sensor readings; signal strength readings at remote server 114; paragraph 0122, 0156).
Regarding claim 4, Benjamin et al as modified discloses a method (fig. 1, fig. 8) of generating a tracking beacon (generate a movement detection device of the portable monitoring device; beacons or other signal transmission devices; paragraph 0044, 0170), further comprising: wirelessly transmitting a record to a remote device of a user located proximate to the intended destination, wherein the record includes the identifier (memories 210, 308 may include database components, object code components, script components, or any other type of information structure for supporting the various activities; paragraph 0118; in addition, the portable monitoring system may provide motion detection features that allow the device or a remote device (remote server) to track the location of the transport vehicle and goods; paragraph 0088, 0107).
Regarding claim 5, Benjamin et al as modified discloses a method (fig. 1, fig. 8) of generating a tracking beacon (generate a movement detection device of the portable monitoring device; beacons or other signal transmission devices; paragraph 0044, 0170), wherein: wirelessly transmitting a record further comprises wirelessly transmitting a record that contains a security key (Bluetooth protocol uses a security key to communicate (pair) with other devices: the sensors include circuitry, such as transmit/receive circuitry or other types of communication circuitry (utilizing WiFi, Bluetooth, cellular, RFID) configured to communicate with devices at or near a destination; paragraph 0170) for communicating with the tracking device (the portable monitoring device 106 may include a WiFi transceiver, Bluetooth transceiver, RFID transceiver, or other long or short-range communication interface, and may determine a position of portable monitoring device 106 using the data received via such communication interfaces; paragraph 0124, 0127).
Regarding claim 6, Benjamin et al as modified discloses a method (fig. 1, fig. 8) of generating a tracking beacon (generate a movement detection device of the portable monitoring device; beacons or other signal transmission devices; paragraph 0044, 0170), wherein: communicating with a sensor of the tracking device to verify that the tracking device is in motion and is traveling towards an intended destination along with a payload comprises: taking a first position measurement at a first time; taking a second position measurement t a second time (the portable monitoring device and remote server may compare the amount of time to reach the destination to a remaining amount of time left until the deadline to deliver the cargo arrives; paragraph 0174); and comparing the first position measurement to the second position measurement (location module 218 may determine the location and identity of cell towers 110 providing the signal to portable monitoring device 106 ;  location module 218 may compare the cellular towers used to provide the previous transmission and the current transmission; paragraph 0126, 0150, 0156).
Regarding claim 7, Benjamin et al as modified discloses a method (fig. 1, fig. 8) of generating a tracking beacon (generate a movement detection device of the portable monitoring device; beacons or other signal transmission devices; paragraph 0044, 0170), wherein: taking a first position measurement at a first time, comprises: taking a first global positioning system reading; and taking a second position measurement t a second time (paragraph 0156, 0159, 0174), comprises: taking a second global positioning system reading (paragraph 0059, 0087).
Regarding claim 8, Benjamin et al as modified discloses a method (fig. 1, fig. 8) of generating a tracking beacon (generate a movement detection device of the portable monitoring device; beacons or other signal transmission devices; paragraph 0044, 0170), wherein: communicating with a sensor of the tracking device to verify (verify that the portable monitoring device is in motion) that the tracking device is in motion and is traveling towards an intended destination along with a payload comprises: monitoring a sensor comprising an accelerometer, a magnetometer, or a gyroscope (monitoring a location of cargo during transportation of the cargo using data collected by a portable monitoring device; in addition, the portable monitoring device includes an accelerometer used to assist with detection of transport vehicle movement; paragraph 0003-0005; in addition, the portable monitoring system may provide motion detection features that allow the device or a remote device (remote server) to track the location of the transport vehicle and goods; paragraph 0088, 0107).  
Regarding claim 9, Benjamin et al as modified discloses a method (fig. 1, fig. 8) of generating a tracking beacon (generate a movement detection device of the portable monitoring device; beacons or other signal transmission devices; paragraph 0044, 0170), wherein: communicating with a sensor of the tracking device to verify that the tracking device is in motion and is traveling towards an intended destination along with a payload comprises: monitoring a sensor comprising an inertial measurement unit (monitoring a location of cargo during transportation of the cargo using data collected by a portable monitoring device; in addition, the portable monitoring device includes an accelerometer used to assist with detection of transport vehicle movement; paragraph 0003-0005; in addition, the portable monitoring system may provide motion detection features that allow the device or a remote device (remote server) to track the location of the transport vehicle and goods; paragraph 0088, 0107).  
Regarding claim 10, Benjamin et al as modified discloses a method (fig. 1, fig. 8) of generating a tracking beacon (generate a movement detection device of the portable monitoring device; beacons or other signal transmission devices; paragraph 0044, 0170),  wherein: detecting that the tracking device has stopped moving after verifying that the tracking device is in motion traveling towards the intended destination, comprises: receiving a signal from an accelerometer (the portable monitoring device includes an accelerometer used to assist with detection of transport vehicle movement; paragraph 0003-0005; in addition, the portable monitoring system may provide motion detection features that allow the device or a remote device (remote server) to track the location of the transport vehicle and goods; paragraph 0088, 0107), magnetometer, gyroscope, altimeter , or inertial measurement unit that functions as a switch to trigger reading the position of the tracking device (paragraph 0113, 0125).
Regarding claim 11, Benjamin et al as modified discloses a method (fig. 1, fig. 8) of generating a tracking beacon (generate a movement detection device of the portable monitoring device; beacons or other signal transmission devices; paragraph 0044, 0170), wherein: reading a position of the tracking device after detecting that the tracking device has stopped moving (stop moving; the accelerometer is generally configured to sense acceleration forces, and can detect if the transport vehicle is in motion or not ; paragraph 0107, 0146), comprises: taking a global positioning system reading (take the GPS reading; paragraph 0105, 0124).
Regarding claim 13, Benjamin et al as modified discloses a method (fig. 1, fig. 8) of generating a tracking beacon (generate a movement detection device of the portable monitoring device; beacons or other signal transmission devices; paragraph 0044, 0170), wherein: transmitting the position of the tracking device using the long-range wireless transmitter comprises transmitting using a low power wide area network transceiver (portable monitoring device 106 may include a secondary radio transceiver configured to communicate with devices using a short, medium, or long-range communication protocol; paragraph 0127).
Regarding claim 14, Benjamin et al as modified discloses a method (fig. 1, fig. 8) of generating a tracking beacon (generate a movement detection device of the portable monitoring device; beacons or other signal transmission devices; paragraph 0044, 0170), wherein: transmitting a beacon signal using a short-range wireless communication comprises transmitting using at least one of Bluetooth, ultra-wide band, WiFi, or Zigbee (the portable monitoring device 106 may include a WiFi transceiver, Bluetooth transceiver, RFID transceiver, or other long or short-range communication interface, and may determine a position of portable monitoring device 106 using the data received via such communication interfaces; paragraph 0124). 
Regarding claim 16, Benjamin et al as modified discloses a method (fig. 1, fig. 8) of generating a tracking beacon (generate a movement detection device of the portable monitoring device; beacons or other signal transmission devices; paragraph 0044, 0170), wherein: monitoring for the presence of a wireless signal in short range comprises monitoring passively without transmitting a signal (paragraph 0127, 0170).
Regarding claim 17, Benjamin et al as modified discloses a method (fig. 1, fig. 8) of generating a tracking beacon (generate a movement detection device of the portable monitoring device; beacons or other signal transmission devices; paragraph 0044, 0170), wherein: transmitting the position of the tracking device using a wireless transceiver comprises: computing an offset as a distance of the tracking device from a designated position (the portable monitoring device and/or remote server may determine a location of the destination and a current location of the portable monitoring device and calculate a distance to reach the destination); and transmitting the position of the tracking device as the offset from the designated position ( determining whether the cargo is likely to be delivered by the first time by comparing the first time to the second time; and providing a notification to a user in response to determining the cargo is likely to be delivered after the first time; paragraph 0023, 0172-0173).
			Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCEAU MILORD whose telephone number is (571)272-7853.  The examiner can normally be reached on 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES APPIAH can be reached on 571-2727904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARCEAU MILORD
Examiner
Art Unit 2641



/MARCEAU MILORD/Primary Examiner, Art Unit 2641